Citation Nr: 0125898	
Decision Date: 11/05/01    Archive Date: 11/13/01

DOCKET NO.  97-33 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for gouty arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1945 to November 
1946, and from February 1947 to September 1966.

In a March 1999 decision, the Board of Veterans' Appeals 
(Board) determined that new and material evidence had been 
presented to reopen a claim of entitlement to service 
connection for gouty arthritis and remanded the issue to the 
Department of Veterans Affairs (VA) Regional Office  in 
Louisville, Kentucky, (hereinafter the "RO") for additional 
development of the record.  The case has now been returned to 
the Board for appellate review.


FINDING OF FACT

Neither gout nor arthritis was manifested during the 
veteran's active military service or within one year of 
discharge from such service, nor is gout or arthritis 
otherwise related to the veteran's active military service.  


CONCLUSION OF LAW

Neither gout nor arthritis was incurred in or aggravated by 
active military service, nor may arthritis be presumed to 
have been incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fe. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports as well as VA outpatient treatment 
records and private treatment records.  Significantly, no 
additional pertinent evidence has been identified by the 
veteran as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
veteran with this claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection.  The discussions in the 
rating decision, statement of the case, and supplemental 
statements of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Additionally, the veteran was afforded 
RO hearings in accordance with his request and he withdrew 
his request for a hearing before a member of the Board at his 
September 1998 RO hearing.  The Board therefore finds that 
the notice requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the veteran of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the claimant.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §  3.303(d).  
Certain chronic disabilities, such as arthritis, will be 
presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Following a comprehensive review of the record, the Board 
concludes that entitlement to service connection for 
arthritis, claimed as gouty arthritis, is not warranted.  

Medical records during service are silent for any complaints 
related to the joints other than a complaint of right hand 
pain in May and June 1954 noted as due to an old contusion.  
At the time of separation examination in July 1966, the 
veteran reported experiencing swollen or painful joints, but 
denied experiencing arthritis or bone or joint deformity.  
The veteran's systems were clinically evaluated as normal, 
but a notation of gout was made and the veteran was referred 
for an internal medicine examination.  An August 1966 report 
from the internal medicine clinic reflects a relevant 
impression of hyperuricemia, 7.5 mg. percent.  It was noted 
the veteran complained of pain in the knees and ankles off 
and on for six months with no swelling, increased heat or 
redness.  Good range of motion in the joints was noted. 

Upon VA examination dated in June 1969, it was noted that 
there were no symptoms of the musculoskeletal system and 
examination was entirely normal.   The examiner noted full 
range of motion in all directions without limitation in all 
joints.  VA medical records dated in the 1980's refer to 
right knee complaints of pain and giving way on occasion, but 
do not include any clinical or special test findings of gout.  
An x-ray of the right knee in February 1986 was interpreted 
as normal.  VA examination at that time resulted in a 
diagnosis of right knee recurvatum and lateral displacement, 
but no diagnosis of or even mention of gout.  Subsequent 
examinations in the 1980's involved unrelated complaints and 
include no references to gout or arthritis.  Medical records 
in the 1990's include references to arthritis of various 
joints.  X-ray studies in August 1994 revealed arthritic 
changes in the thoracic spine and left knee.  VA examination 
that same month resulted in pertinent diagnoses of 
degenerative joint disease of the right and left shoulders 
and questionable degenerative joint disease of the right 
knee.  There was no mention of gout. 

VA examination in September 1996 noted a history of gout with 
recurrences every three months.  The veteran also stated that 
he had arthritis in every joint.  Pertinent diagnoses were 
gout, history of arthritis, and arthritis of the right 
shoulder. 

Upon VA examination dated in July 1999, the examiner noted 
that the claims folder and service medical records had been 
reviewed.  The examiner noted that the 1966 diagnosis of gout 
was not a definitive diagnosis.  The examiner opined that the 
veteran had degenerative osteoarthritis of the right knee, 
right shoulder, and bilateral heel spurs.  The examiner also 
noted that the history was inconsistent with gout and there 
was no evidence in the medical records to support a diagnosis 
of gout.  It was also noted that laboratory reports ruled out 
rheumatoid arthritis.  X-ray studies showed degenerative 
changes of the right knee and right shoulder.  X-rays of the 
feet revealed osteopenia of unknown etiology, but the 
radiologist reported that the x-rays did not show definitive 
erosion to suggest gout.  

In a May 2000 VA examination report, a separate VA examiner 
opined that the veteran had evidence of degenerative joint 
disease or osteoarthritis upon examination.  The examiner 
noted there were no signs of active joint inflammation at 
that time, including no signs of active gout or gouty 
arthritis.  A moderate hallux deformity was noted involving 
both metatarsophalangeal joints.  No tophi were reported.  
The examiner noted that lab tests conducted in July 1999 
showed uric acid within normal levels.  The examiner stated 
that he was unable to confirm a diagnosis of gout arthritis 
as no evidence of such was found on examination or x-ray.  
The examiner also noted that no evidence of gout was found on 
review of the claims folder.  Radiological examination was 
noted as consistent with osteoarthritis, likely secondary to 
age.  The May 2000 VA examiner noted that it was conceivable, 
although unlikely, that if the veteran had had gout for many 
years as he described, then it could lead to secondary 
degenerative changes that were seen in his joints at that 
time.  The examiner further opined that it was unlikely that 
the veteran's current osteoarthritis was related to service, 
but it was likely age-related.  

After reviewing the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
Post-service medical records are completely silent for any 
diagnosis of gout or arthritis for a number of years after 
the veteran's discharge from military service.  Treatment 
records from Ireland Army Hospital and VA are silent for any 
complaints related to the joints until 1985 at which time the 
veteran complained of knee pain.  At a February 1998 RO 
hearing, the veteran stated that his first post-service 
diagnosis of gout was made eight or nine years earlier.  Upon 
VA examinations dated in February 1986 and August 1988, the 
veteran voiced no complaints relevant to the joints.  Upon VA 
examination dated in August 1994, the veteran complained of 
right shoulder pain from a fall, left shoulder pain from a 
previous torn rotator cuff, and right knee pain.  Diagnoses 
of gout and a history of arthritis were noted upon VA 
examination dated in September 1996.  However, the medical 
evidence does not relate the veteran's gout or arthritis to 
his military service.  VA examiners have rendered opinions 
which suggest that a diagnosis of gout is questionable and 
that arthritis is more likely than not age related. 

The Board recognizes that a VA physician has stated in 
approximately May 1998 that the veteran was receiving 
medication for gout.  However, this evidence fails to 
establish any causal connection between the veteran's current 
disability and military service.  Furthermore, the most 
recent VA examinations dated in July 1999 and May 2000 found 
no definitive diagnosis of gout upon separation from service.  
In light of this evidence as well as the lack of complaints, 
treatment, or diagnoses related to gout or arthritis for a 
number of years after the veteran's discharge from service, 
the Board is compelled to conclude that the evidence fails to 
demonstrate a chronic disability during service, a continuity 
of symptomatology after separation from service, or that the 
veteran's current disability is related to military service.  
There is also no showing of arthritis of any joint during the 
one year period after discharge from service to allow for 
application of the statutory presumption for arthritis.  
Thus, the Board finds that the preponderance of the evidence 
is against the veteran's claim, and entitlement to service 
connection for gouty arthritis must be denied.  It follows 
that there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise allow for a 
favorable determination.  38 U.S.C.A. § 5107(b).  


ORDER

The appeal is denied.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

